
	
		II
		111th CONGRESS
		1st Session
		S. 216
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  designating Estate Grange and other sites related to Alexander Hamilton’s life
		  on the island of St. Croix in the United States Virgin Islands as a unit of the
		  National Park System, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alexander Hamilton Boyhood Home
			 Study Act of 2009.
		2.FindingsCongress finds that—
			(1)Alexander
			 Hamilton, a native of the former British colonies in the Caribbean, moved with
			 his family to St. Croix in 1765;
			(2)Alexander
			 Hamilton, who resided on St. Croix during his formative years and until he left
			 for New York in 1772, was first exposed to commerce and business in the United
			 States Virgin Islands while clerking for the Christiansted branch of Beekman
			 and Cruger, a New York-based merchant house;
			(3)St. Croix is
			 where Alexander Hamilton, the future author of the Federalist Papers learned to
			 write for the public, from his teenage contributions to the Royal Danish
			 American Gazette;
			(4)Alexander
			 Hamilton’s mother, Rachel Fawcett Levine, died in 1768 and was buried at Estate
			 Grange; and
			(5)the M. K.
			 Armstrong Trust currently owns and administers the 115-acre estate.
			3.Study
			(a)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary), in consultation with the Governor of the Virgin
			 Islands, shall conduct a special resource study of Estate Grange and other
			 sites and resources associated with Alexander Hamilton’s life on St. Croix in
			 the United States Virgin Islands.
			(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall evaluate—
				(1)the national
			 significance of the sites and resources; and
				(2)the suitability
			 and feasibility of designating the sites and resources as a unit of the
			 National Park System.
				(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16
			 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
			(d)ReportNot later than 3 years after the date on
			 which funds are first made available for the study under subsection (a), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing—
				(1)the results of the
			 study; and
				(2)any findings,
			 conclusions, and recommendations of the Secretary.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
